DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2.	This communication is response to the amendment filed on January 28, 2022. Claim 20 has been canceled. Claims 1-3, 5-6, 9-12, 15 and 18 have been amended. Claim 21 has been added. Accordingly, claims 1-19 and 21 are currently pending.

Response to Remarks/Arguments
3.       The objections and 112 rejections as set forth in the previous rejection mailed on 10/28/21 have been withdrawn due to proper amendments and/or persuasive arguments. However, in response to Applicant’s arguments, see pages 9-10 (103 rejections), with regard to claims 1, 15, 18 and their dependent claims filed on 01/28/22 have been fully considered but they are not persuasive.
In the remarks of the Applicant’s response, with regard to claims 1, 15, 18 and their dependent claims, Applicant argues that Figure 3 the substrate 21 of Fouquet includes no cavity. Examiner respectfully disagrees, according to the currently amended specification field on 01/28/222, Applicant defines the cavity as a gap and as pointed out in the previous rejection, Examiner relied on Figure 3 of Fouquet in particular the substrate 21 as the gap or cavity.
Therefore, the arguments are not persuasive as the cited references disclose all the limitations, thus the 103 rejections are maintained.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-19 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 15 and 18 recite a limitation “top-to-bottom direction”. However, specification is silent regarding said “top-to-bottom direction”. Hence, claims 1, 15, 18 and their dependent claims are considered to be a new matter. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 21 recites the limitation "the gap". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/003008 A1 –Previously Cited) and in view of Fouquet (US 2010/0148911 A1 –Previously Cited).

Regarding claims 18, 15 & 1, Chen teaches an electronic device (Figure 5), comprising: a transmitter circuit (Figure 5: 14 “Driver”); a receiver circuit (Figure 5: 40 “RCVR”); and a plurality of isolators connected between the transmitter circuit and the receiver circuit (Figure 5: 50 “shield” & Paragraph 72: multi-channel isolators), the plurality of isolators including a first isolator (Figure 5: 50 “shield” & Paragraph 72: multi-channel isolator) directly connected to the transmitter circuit (Figure 5: 14 “Driver”) and a second isolator (Figure 5: 50 “shield” & Paragraph 72: multi-channel isolators) directly connected to the receiver circuit (Figure 5: 40 “RCVR”). Although Chen teaches the isolators, Chen does not explicitly disclose each of the first and second isolators comprising: an insulating layer; a first electrode on a first side of the insulating laver; and a second electrode on a second side of the insulating layer opposite to the first side, the second electrode facing the first electrode across the insulating layer, wherein the insulating layer includes a cavity between the first electrode and the second electrode, the cavity extending along a plane perpendicular to a top-to-bottom direction of the Figure 3: 21 “insulating substrate”); a first electrode on a first side of the insulating laver (Figure 3: 22 “trace” & Paragraph 8: trace includes a conductor); and a second electrode on a second side of the insulating layer opposite to the first side, the second electrode facing the first electrode across the insulating layer (Figure 3: 23 “trace” & Paragraph 8: trace includes a conductor), wherein the insulating layer includes a cavity between the first electrode and the second electrode, the cavity extending along a plane perpendicular to a top-to-bottom direction of the insulating layer (Figure 3: 21 “insulating substrate”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s isolator to include a layer with conductors as in Fouquet. One of ordinary skill in the art would be motivated to do so to provide a voltage and noise isolations, Paragraph 2.

Regarding claim 2, the combination of Chen and Fouquet teaches the isolator according to claim 1. In addition, Fouquet discloses wherein the insulating layer includes a center region around which the cavity is formed (Figure 3: 24), the isolator further comprises a pad electrically connected to the second electrode (Figures 2-3: 23 & 24), and the pad is above the center region (Figure 3: 24).  

Regarding claim 3, Fouquet further discloses wherein the insulating layer includes a first region between the cavity and the first electrode (Figure 3: 28) and a second region between the cavity and the second electrode (Figure 3: 29).  

Regarding claim 4, Fouquet also discloses wherein a relative dielectric constant of the first region is less than a relative dielectric constant of the second region (Figure 3: 28, 29 & Paragraph 50: dielectric and ferrite).   

Regarding claim 5, Fouquet also discloses wherein the second electrode is exposed to the cavity (Figure 3: 21 & 23).  

Regarding claim 6, Fouquet also discloses wherein the insulating layer includes a hole extending from the cavity toward the second side (Figure 3: 21, 23 & Paragraph 66: holes).  

Regarding claim 7, Fouquet also discloses wherein the insulating layer includes a first plurality of the holes (Figure 3: 21, 23 & Paragraph 66: holes).  

Regarding claim 9, Fouquet also discloses wherein in a cross section along the top-to-bottom direction, a thickness of the cavity at a first region is greater than a thickness of the cavity at a second region that is closer to a side surface of the isolator than the first region (Figure 3: 21, 23 & Paragraph 38: layers are provided by sputtering).  

Regarding claim 10, Fouquet also discloses wherein the cavity has a loop shape (Figures 1 & 3: 21).

Regarding claim 11, Fouquet also discloses wherein the cavity has a spiral shape (Figures 1 & 3: 21).  

Regarding claim 12, Fouquet also discloses wherein the cavity extends in a radial direction from a center region of the insulating layer (Figures 1 & 3: 21).  

Regarding claim 13, Fouquet also discloses wherein the first electrode has a spiral shape (Figure 1: 22), and the second electrode has a spiral shape (Figure 2: 23). 
 
Regarding claim 14, Fouquet also discloses wherein the first electrode has a flat-plate shape (Figure 1: 22), and the second electrode has a flat-plate shape (Figure 2: 23).  

Regarding claim 16, the combination of Chen and Fouquet teaches the electronic device according to claim 15. In addition, Chen discloses wherein the transmitter circuit is connected to one of the first and second electrodes (Figure 5: 14 & 50), and the receiver circuit is connected to the other of the first and second electrodes (Figure 5: 40 & 50).  

Regarding claim 17, Chen further discloses wherein the transmitter circuit is provided in a first substrate (Figure 5: “SUB 1”), the receiver circuit is provided in a second substrate (Figure 5: “SUB 2”), and the isolator is provided on one of the first and second substrates (Figure 5 & Paragraph 47: a single substrate).  

Regarding claim 19, Chen also discloses wherein the transmitter circuit is connected to one of the first and second electrodes of the first isolator (Figure 5: 14 & 50), and47Atty. Dkt. No.: TAI/3061US (PATENT)the receiver circuit is connected to one of the first and second electrodes of the second isolator (Figure 5: 40 & 50).  

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action.

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633